Citation Nr: 0214333	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of chapter 31, title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969.  This matter is on appeal to the Board of 
Veterans' Appeals (Board) from a decision of the Vocational 
Rehabilitation & Counseling Service at the Department of 
Veterans Affairs (VA) Boise Regional Office (RO).  This case 
was received from the VARO in Salt Lake City.  The Board in 
July 2001 remanded the case to the RO for further development 
of the evidence.  


FINDINGS OF FACT

1.  The veteran was declared to be rehabilitated upon 
obtaining employment as an investigator after completing 
requirements for a bachelor's degree in 1991; personnel 
manager was the vocational goal of his VA rehabilitation 
training program.  

2.  His disabilities have not been shown to have increased in 
severity since he was declared rehabilitated; neither is the 
occupation for which he was previously trained shown to be 
unsuitable based on his specific employment handicap and 
capabilities.  

3.  Since August 1978, he has been rated 100 percent disabled 
from loss of use of the left hand and a right below-the-knee 
amputation; he is rated 20 percent for a low back disability, 
10 percent each for osteomyelitis of the left hand, shell 
fragment wound of the left knee and shell fragment wound of 
the right hand and zero percent ratings have been assigned 
for malaria, 8th cranial nerve neuropathy with hearing loss, 
right anterior chest wound, multiple fragment wounds of the 
chin and a left foot injury. 

4.  His nervous condition, depression, anxiety reaction and 
post-traumatic stress disorder (PTSD) are nonservice-
connected disabilities.

5.  His service-connected and nonservice-connected 
disabilities are not shown to preclude performing the 
occupation for which he was found rehabilitated and such 
occupation is not unsuitable based on his employment handicap 
or capabilities.


CONCLUSION OF LAW

The requirements for additional training under chapter 31, 
title 38, U.S. Code after being declared rehabilitated have 
not been met.  38 U.S.C.A. §§ 3100, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 21.283, 21.284 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran has a protected 100 percent 
schedular disability evaluation for loss of use of the left 
hand and a below-the-knee (right) amputation.  Other 
protected disability ratings are 20 percent for a low back 
disability, 10 percent each for osteomyelitis of the left 
hand, shell fragment wound of the left knee and shell 
fragment wound of the right hand.  Noncompensable ratings 
have been assigned for malaria, 8th cranial nerve neuropathy 
with hearing loss, right anterior chest wound, multiple 
fragment wounds of the chin and a left foot injury.  The RO 
in October 1999, the most recent RO decision of record, 
listed nervous condition, depression, anxiety reaction and 
post-traumatic stress disorder (PTSD) as nonservice-connected 
disabilities.  

The record reflects that the veteran completed a college 
degree program (Bachelor of Arts) in 1991.  The VA vocational 
rehabilitation record contains a special report of training 
completed in September 1991 that shows he was placed in a 
rehabilitated status.  It was reported that he was employed 
as a trainee investigator for a correctional agency from July 
1991 and that the job was stable and suitable with a salary 
comparable to what other college graduates earned.  

In May 1995, the veteran completed an application for VA 
vocational rehabilitation (VA Form 21-1900) wherein he 
reported the total disability rating and the nature of the 
disability.  He also reported having received a degree after 
completing four years of college.  As for the services or 
assistance needed, he indicated on the form that he was not 
sure and wanted to see what VA had available.

The counseling record report completed in August 1995 noted 
the veteran's work history since he completed the vocational 
rehabilitation program in 1991, his service-connected and 
nonservice-connected disorders.  It was the opinion of the 
counseling psychologist that the record showed the veteran 
had left positions on account of political convictions rather 
than a worsening of his service-connected conditions.  The 
report indicated the veteran was informed of this unfavorable 
eligibility determination.  

VA follow-up letter in August 1995 advised him that he was 
found to have overcome any handicap through employment, that 
his service-connected disabilities had not worsened or caused 
him to be unable to procure employment.  The counseling 
psychologist found that the veteran had impairment of 
employability but that he had overcome the effects of it and 
that he did not have an employment handicap.  

VA medical records from mid 1998 report that he lost his job 
on January 1, 1998.  He also filed a claim for service 
connection for PTSD in February 1999 that the RO denied in 
October 1999.  The RO issued notice in October 1999 and he 
did not appeal the decision.  VA medical records mention 
PTSD.

In February 1999 he completed another VA Form 21-1900.  As 
for the services or assistance needed, he indicated in 
addition to his response on the previous application, that he 
wanted to attend college or vocational school, apprenticeship 
or other on-the-job training, that he desired to become more 
independent in daily living, and that he needed help getting 
a job.  The same VA counseling psychologist interviewed him.  
The counseling psychologist found that the veteran had not 
overcome the impairment of employability, that he had a 
serious employment handicap and that a service-connected 
disability materially contributed to the impairment of 
employability.

The counseling report showed that the veteran sought 
assistance for an advanced degree in public administration 
that he felt was need to obtain suitable employment in 
management or public administration.  It was noted that he 
lost his job about 18 months earlier when a public official 
did not seek reelection.  It was reported that he said he was 
unsuccessful in obtaining other work.  The counseling 
psychologist did not make a final determination and noted the 
veteran agreed to a referral with a job service office and 
that medical feasibility had to be resolved in an informed 
manner.  The counseling psychologist felt that rehabilitation 
services were needed to see if the veteran could gain 
employment with supportive services from a specialized 
placement resource.  

A VA letter in March 1999 advised the veteran that he was 
entitled to vocational rehabilitation services but at this 
point it was believed he may well be qualified for suitable 
employment based upon present skills, work experience and 
education.  It was believed that he had significant skills 
and credentials, which could reasonably result in his ability 
to procure employment.  The placement services were outlined 
and it was noted he desired additional time to consider the 
services offered.  He disagreed with the determination to 
deny "Chapter 31 benefits" and in his appeal he argued that 
he should received retraining to obtain a suitable position 
or job and that he had been entitled to Social Security (SSA) 
for about 18 months.  He also asserted that all the evidence 
in his case was not considered.  

At a RO hearing in September 2000 the veteran recalled a 
prior counseling recommendation for job placement that might 
have taken him out of the area where he desired to be because 
of family circumstances.  He recalled asking about a teaching 
certificate and his belief that he might need a master's 
degree for more options.  The veteran referred to numerous 
applications for work he had made and also felt his age was a 
factor in not obtaining work.  A witness felt that his 
disability was responsible.  The veteran stated he was out of 
work nearly four years and mentioned he applied for SSA 
disability based on his unemployment and the duress and 
stress that resulted.  He stated that he did not live with 
his spouse and children but that he saw them daily, took them 
to school, participated in school committees and picked them 
up for weekend visits.  

SSA records show that a determination in November 1998 found 
he was not disabled from PTSD.  A determination in March 1999 
found he was disabled since May 1998 from a below the knee 
amputation on the right and dysfunction of the left upper 
extremity.  An orthopedic examiner in March 1999 reported he 
denied any other medical problems.  The examiner opined that 
the veteran had significant physical limitations based on 
injuries and dysfunction from the below the knee amputation 
residuals, left shoulder dysfunction, dysfunctional left hand 
and chronic neck and back pain.  The examiner stated that he 
had worked in middle management jobs and had no specific 
physical limitations to sedentary work.  He did not keep the 
appointment in late 1998 for a psychiatry evaluation. 

The record contained an October 1997 letter on behalf of the 
veteran from a city mayor.  The public official had employed 
him as an assistant for more than two years and stated that 
his disabilities (from battle injuries) did not inhibit his 
ability to perform whatever duties were assigned to him.  The 
veteran wrote to a prospective employer in late 1997 
regarding his accomplishments.  His resume in early 1997 
showed his continuous employment from 1991 in public sector 
and consulting positions.  A city counsel member wrote on his 
behalf in 1997 about his accomplishments in management and 
negotiations as a mayor's assistant.

In September 2000 the veteran wrote that he received a degree 
in business administration in 1991 and that his most recent 
work was supervisory with human resources and public 
relations responsibility.  He provided various job interest 
letters in 1999 and 2000 that included several for appointee 
positions in government.

Pursuant to the Board remand in July 2001, the veteran was 
sent a letter in October 2001 that asked him to provide all 
documented attempts to obtain employment since November 1998.  
He did not respond to the request that was mailed to his 
address of record.  He did not respond to the December 2001 
supplemental statement of the case also mailed to his address 
of record.  Neither correspondence was returned to VA as 
undelivered by the postal authority.

Legal Criteria

For the purposes of this chapter - (1) The term ''employment 
handicap'' means an impairment, resulting in substantial part 
from a disability described in section 3102(1)(A) of this 
title, of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  
(2) The term ''independence in daily living'' means the 
ability of a veteran, without the services of others or with 
a reduced level of the services of others, to live and 
function within such veteran's family and community.  (3) The 
term ''program of education'' has the meaning provided in 
section 3452(b) of this title.  (4) The term ''program of 
independent living services and assistance'' includes (A) the 
services provided for in this chapter that are needed to 
enable a veteran to achieve independence in daily living, 
including such counseling, diagnostic, medical, social, 
psychological, and educational services as are determined by 
the Secretary to be needed for such veteran to achieve 
maximum independence in daily living, and (B) the assistance 
authorized by this chapter for such veteran.  (5) The term 
''rehabilitated to the point of employability'' means 
rendered employable in an occupation for which a vocational 
rehabilitation program has been provided under this chapter.  
(6) The term ''rehabilitation program'' means (A) a 
vocational rehabilitation program, or (B) a program of 
independent living services and assistance authorized under 
section 3120 of this title for a veteran for whom a 
vocational goal has been determined not to be currently 
reasonably feasible. 
(7) The term ''serious employment handicap'' means a 
significant impairment, resulting in substantial part from a 
service-connected disability rated at 10 percent or more, of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  (8) The term ''vocational goal'' 
means a gainful employment status consistent with a veteran's 
abilities, aptitudes, and interests.  (9) The term 
''vocational rehabilitation program'' includes - (A) the 
services provided for in this chapter that are needed for the 
accomplishment of the purposes of this chapter, including 
such counseling, diagnostic, medical, social, psychological, 
independent living, economic, educational, vocational, and 
employment services as are determined by the Secretary to be 
needed - (i) in the case of a veteran for whom the 
achievement of a vocational goal has not been determined not 
to be currently reasonably feasible, (I) to determine whether 
a vocational goal is reasonably feasible, (II) to improve 
such veteran's potential to participate in a program of 
services designed to achieve a vocational goal, and (III) to 
enable such veteran to achieve maximum independence in daily 
living, and (ii) in the case of a veteran for whom the 
achievement of a vocational goal is determined to be 
reasonably feasible, to enable such veteran to become, to the 
maximum extent feasible, employable and to obtain and 
maintain suitable employment, and (B) the assistance 
authorized by this chapter for a veteran receiving any of the 
services described in clause (A) of this paragraph.  
38 U.S.C.A. § 3101.

A person shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if - (1) the person 
- (A) is - (i) a veteran who has a service-connected 
disability rated at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940; or (ii) 
hospitalized or receiving outpatient medical care, services, 
or treatment for a service-connected disability pending 
discharge from the active military, naval, or air service, 
and the Secretary determines that - (I) the hospital (or 
other medical facility) providing the hospitalization, care, 
services, or treatment is doing so under contract or 
agreement with the Secretary concerned, or is under the 
jurisdiction of VA or the Secretary concerned; and (II) the 
person is suffering from a disability which will likely be 
compensable at a rate of 20 percent or more under chapter 11 
of this title; and (B) is determined by the Secretary to be 
in need of rehabilitation because of an employment handicap; 
or (2) the person is a veteran who - (A) has a service-
connected disability rated at 10 percent which was incurred 
or aggravated in service on or after September 16, 1940; and 
(B) is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  
38 U.S.C.A. § 3102.

Eligibility for employment assistance. (a) Providing 
employment services to veterans eligible for a rehabilitation 
program under chapter 31. Each veteran, other than one found 
in need of a program of independent living services and 
assistance, who is otherwise currently eligible for and 
entitled to participate in a program of rehabilitation under 
chapter 31 may receive employment services. Included are 
those veterans who: (1) Have completed a program of 
rehabilitation services under chapter 31 and been declared 
rehabilitated to the point of employability;
(2) Have not completed a period of rehabilitation to the 
point of employability under chapter 31, but: (i) Have 
elected to secure employment without completing the period of 
rehabilitation to the point of employability; and (ii) Are 
employable; or (3) Have never received services for 
rehabilitation to the point of employability under chapter 31 
if they: (i) Are employable or employed in a suitable 
occupation; (ii) Have an employment handicap or a serious 
employment handicap; and (iii) Need employment services to 
secure and/or maintain suitable employment.

(b) Veteran previously participated in a VA vocational 
rehabilitation program or a similar program under the 
Rehabilitation Act of 1973, as amended.  A veteran who at 
some time in the past has participated in a vocational 
rehabilitation program under chapter 31 or a similar program 
under the Rehabilitation Act of 1973 as amended, and is 
employable is eligible for employment services under the 
following conditions even though he or she is ineligible for 
any other assistance under chapter 31: (1) The veteran is 
employable in a suitable occupation; (2) The veteran has 
filed a claim for vocational rehabilitation or employment 
assistance; (3) The veteran meets the criteria for 
eligibility described in Sec. 21.40(a); and (4) The veteran 
has an employment handicap or serious employment handicap; 
and (5) The veteran: (i) Completed a vocational 
rehabilitation program under 38 U.S.C. ch. 31 or participated 
in such a program for at least 90 days on or after September 
16, 1940; or (ii) Completed a vocational rehabilitation 
program under the Rehabilitation Act of 1973 after September 
26, 1975, or participated in such a program which included at 
least 90 days of postsecondary education or vocational 
training.

(c) Veteran never received vocational rehabilitation services 
from the Department of Veterans Affairs or under the 
Rehabilitation Act of 1973. If a veteran is currently 
ineligible under chapter 31 because he or she does not have 
an employment handicap, and has never before participated in 
a vocational rehabilitation program under chapter 31 or under 
the Rehabilitation Act of 1973, no employment assistance may 
now be provided to the veteran under chapter 31.

(d) Duration of period of employment assistance. The periods 
during which employment assistance may be provided are not 
subject to limitations on periods of eligibility for 
vocational rehabilitation provided in Secs. 21.41 through 
21.45 of this part, but entitlement to such assistance is, as 
provided in Sec. 21.73 of this part, limited to 18 total 
months of assistance.  38 C.F.R. § 21.47.

Initial evaluation. (a) Eligibility for initial evaluation. 
VA shall provide an initial evaluation to each individual who 
applies for benefits under chapter 31 if the individual's 
compensable service-connected disability meets one of the 
conditions contained in Sec. 21.40(a).

(b) Purpose. An initial evaluation will be provided to each 
individual who meets the conditions of paragraph (a) of this 
section to: (1) Determine the existence of an employment 
handicap; (2) Determine the basic twelve-year period of 
eligibility; (3) Determine whether an employment handicap 
shall be considered a serious employment handicap; (4) 
Determine whether the basic twelve-year period of eligibility 
is extended for a veteran with a serious employment handicap;
(5) Determine as expeditiously as possible, without extended 
evaluation, whether achievement of a vocational goal is 
currently reasonably feasible; (6) Evaluate the ability of 
the veteran to live and function independently within the 
veteran's family and community; (7) Determine if the veteran 
is eligible for employment services under Sec. 21.47; (8) 
Develop information necessary to plan an individual program 
for a veteran found eligible and entitled to services under 
Chapter 31; and, 
(9) Assist a veteran who is found ineligible for assistance 
under Chapter 31 to identify other resources and programs for 
which he or she may be eligible.

(c) Scope of initial evaluation. The initial evaluation shall 
include consideration of:
(1) The handicapping effects of the veteran's service-
connected disability on employability and independence in 
daily living; (2) The veteran's residual physical and mental 
capabilities which contribute to employability and 
independence in daily living; (3) The veteran's ability to 
function independently in family and community;
(4) Prior assessments of employability by a counseling 
psychologist; (5) Assessments authorized to provide 
additional information necessary for initial evaluation; and 
(6) The veteran's personal history including: (i) Education 
and training; (ii) Employment; (iii) Nonservice-connected 
disability(ies), and (iv) Family and community adjustment.

(d) Responsibility for initial evaluation. (1) All 
determinations regarding service requirements for basic 
entitlement and, the beginning and ending dates of a 
veteran's basic 12-year period of eligibility shall be made 
by appropriate staff of the Adjudication Division.  (2) All 
other determinations, including extension of the basic 
twelve-year period because of serious employment handicap, 
and entitlement to assistance under Chapter 31 shall be made 
by appropriate staff of the Vocational Rehabilitation and 
Counseling Division.

(e) Cooperation of the veteran. The cooperation of the 
veteran is essential to an initial evaluation. The purpose of 
the initial evaluation and the steps in the process shall be 
explained to the veteran and his or her cooperation 
requested. If the veteran does not cooperate in the 
initiation or completion of the initial evaluation the 
counseling psychologist shall make a reasonable effort 
through counseling to secure the veteran's cooperation. If 
the veteran's cooperation cannot be secured, the counseling 
psychologist shall suspend the initial evaluation until such 
time as the veteran cooperates. The veteran will be informed 
of any suspension of the initial evaluation, the reasons for 
this action, and the steps necessary to resume the 
evaluation.  38 C.F.R. § 21.50.

Employment assistance may be provided to the veteran for the 
period necessary to enable the veteran to secure employment 
in a suitable occupation, and to adjust in the employment. 
This period shall not exceed 18 months. A veteran may be 
provided such assistance if he or she is eligible for 
employment assistance under the provisions of Sec. 21.47 of 
this part.

(b) Employment assistance not charged against Chapter 31 
entitlement. The period of employment assistance provided in 
paragraph (a) of this section is not charged against the 
months of entitlement under Chapter 31 (see Sec. 21.70).  
38 C.F.R. § 21.73.

Employment services shall be provided if: (1) Eligibility for 
employment services exists; (2) The employment services which 
are needed have been identified; and
(3) The services which have been identified are incorporated 
in the veteran's IWRP (Individualized Written Rehabilitation 
Plan) or IEAP (Individualized Employment Assistance Plan).

(b) Definitions.  (1) The term program (period) of employment 
services includes the counseling, medical, social, and other 
placement and postplacement services provided to a veteran 
under 38 U.S.C. Chapter 31 to assist the veteran in obtaining 
or maintaining suitable employment.  The term program of 
employment services is used only if the veteran's eligibility 
under Chapter 31 is limited to employment services.  (2) The 
term job development means a comprehensive professional 
service to assist the individual veteran to actually obtain a 
suitable job, and not simply the solicitation of jobs on 
behalf of the veteran.  Continuing and mutually beneficial 
relationships with employers should be established by VA 
staff through referral of suitable employees and supportive 
services (e.g., adjustment counseling and job modification).  
Job development activities by VA staff are intended to 
provide disabled workers with a chance for suitable 
employment with cooperating employers.  (3) The term 
employable means the veteran is able to secure and maintain 
employment in the competitive labor market or in a sheltered 
workshop or other special situation at the minimum wage.

(c) Determining eligibility for, and the extent of, 
employment services.  (1) A veteran's eligibility for 
employment services shall be determined under the provisions 
of Sec. 21.47; (2) The duration of the period of employment 
services is determined under provisions of Sec. 21.73; (3) An 
IEAP (Individualized Employment Assistance Plan) shall be 
prepared under provisions of Sec. 21.88; 
(4) A veteran shall be placed in and removed from 
"Employment Assistance Status" under the provisions of Sec. 
21.194.  38 C.F.R. § 21.250.

For purposes of chapter 31 a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of this section.

(b) Definition.  The term "suitably employed"' includes 
employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes and interests if the criteria 
contained in paragraph (c) (1) or (2) of this section are 
otherwise met.

(c) Rehabilitation to the point of employability has been 
achieved. The veteran who has been found rehabilitated to the 
point of employability shall be declared rehabilitated if he 
or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veterans's aptitudes, 
interests, and abilities; and (iii) Utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

(d) Rehabilitation to the point of employability has not been 
completed. A veteran under a rehabilitation plan who obtains 
employment without being declared rehabilitated to the point 
of employability as contemplated by the plan, including a 
veteran in a rehabilitation program consisting solely of 
employment services, is considered to be rehabilitated if the 
following conditions exist:  (1) The veteran obtains and 
retains employment substantially using the services and 
assistance provided under the plan for rehabilitation.  (2) 
The employment obtained is consistent with the veteran's 
abilities, aptitudes and interests.  (3) Maximum services 
feasible to assist the veteran to retain the employment 
obtained have been provided.  (4) The veteran has maintained 
the employment for at least 60 continuous days.  

(e) Independent living.  A veteran who has pursued a program 
of independent living services will be considered 
rehabilitated when all goals of the program have been 
achieved, or if not achieved, when: (1) The veteran, 
nevertheless, has attained a substantial increase in the 
level of independence with the program assistance provided; 
(2) The veteran has maintained the increased level of 
independence for at least 60 days; and (3) Further assistance 
is unlikely to significantly increase the veteran's level of 
independence.  38 C.F.R. § 21.283.

A veteran who has been found rehabilitated under provisions 
of Sec. 21.283 may be provided an additional period of 
training or services only if the following conditions are 
met: (1) The veteran has a compensable service-connected 
disability and either;
(2) Current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
precludes him or her from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) The occupation for which the veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.

(b) Reentrance into a program of independent living services 
following a determination of rehabilitation.  A finding of 
rehabilitation following a program of independent living 
services may only be set aside, and an additional period of 
independent living services provided, if the following 
conditions are met: (1) Either: (i) The veteran's condition 
has worsened and as a result the veteran has sustained a 
substantial loss of independence; or (ii) Other changes in 
the veteran's circumstances have caused a substantial loss of 
independence; and (2) the provisions of Sec. 21.162 
pertaining to participation in a program of independent 
living services are met.

(c) Reentrance into rehabilitation to the point of 
employability during a period of employment services.  A 
finding of rehabilitation to the point of employability by VA 
may be set aside during a period of employment services and 
an additional period of training and related services 
provided, if any of the following conditions are met: (1) The 
conditions for setting aside a finding of rehabilitation 
under paragraph (a) of this section are found; (2) The 
rehabilitation services originally given to the veteran are 
now inadequate to make the veteran employable in the 
occupation for which he or she pursued rehabilitation; (3) 
Experience during the period of employment services has 
demonstrated that employment in the objective or field for 
which the veteran was rehabilitated to the point of 
employability should not reasonably have been expected at the 
time the program was originally developed; or (4) The 
veteran, because of technological change which occurred 
subsequent to the declaration of rehabilitation to the point 
of employability, is no longer able: (i) To perform the 
duties of the occupation for which he or she trained, or in a 
related occupation; or (ii) To secure employment in the 
occupation for which he or she trained, or in a related 
occupation.  38 C.F.R. § 21.284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

There have been changes in the law during the pendency of 
this appeal.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and supersedes the decision of the U.S. 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam).

The Board observes that the veteran has not indicated at any 
stage in this appeal that pertinent evidence exists, or was 
brought to the attention of the RO or the Board, but not 
requested.  The veteran was afforded the opportunity to 
submit argument in support of the claim, and in fact did so.  

The veteran was also afforded the opportunity for a hearing.  
He did appear for the RO hearing and essentially elaborated 
on his written argument of entitlement to additional 
vocational training rather than only entitlement to services.  

The arguments advanced in this case are not more properly 
styled as purely legal questions, which VCAA does not affect.  
See e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  He claims that VA erred when it did not approve 
additional vocational rehabilitation training in light of his 
employment circumstances.  In essence, he sought to reenter 
the program of training after being found rehabilitated in 
1991.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran was 
asked for additional information through the Board's remand 
in July 2001; however he did not respond and offered no 
reason for failing to cooperate.  He was also advised of VCAA 
through RO correspondence in October 2001 which the Board 
believes, fairly read, satisfies the requirements for 
effective notice.  See e.g., Quartuccio v. Principi, 16 Vet. 
App. 168 (2002).  The RO also obtained and considered SSA 
records.  Thus in view of his inaction for more than a year 
since the Board remand, there is not a likely existence of 
evidence that has not already been obtained or provided that 
would be crucial in the claim from the standpoint of 
substantiating compliance with the applicable law or VA 
regulations for the benefit he seeks.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Furthermore, the veteran has not 
disputed that VA has completed the development required and 
he has not responded to the supplemental statement of the 
case that advised him of the evidence requested and 
considered since the Board remand in 2001.  See Dixon v, 
Gober, 14 Vet. App. 168 (2000); Davis v. West, 13 Vet. App. 
178 (1999); Earle v. Brown, 6 Vet. App. 558 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the veteran, informing him of the reasoning 
against the claim, arranging a personal hearing and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, 
these provisions do not provide any rights other than those 
provided by VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran was able to obtain and retain 
suitable employment in the field compatible with his 
vocational goal.  He then left that occupation to accept 
undoubtedly as challenging employment in public service.  
There is no indication of record that the occupation of 
investigator was unsuitable for him in any way, nor has he 
contended otherwise.  His subsequent work in public service 
was also not unsuitable for him because of the physical 
demands it placed on him apparently did not exacerbate his 
disabilities according to the recommendation of his former 
employer.  He was trained for an occupation under Chapter 31 
that would not likely aggravate his service- connected 
disabilities.  He voluntarily chose to accept employment in 
public administration that was as suitable an occupation for 
which he was trained under Chapter 31.  

Likewise, there is no competent medical evidence of record 
indicating that any of the service-connected disabilities has 
increased in severity since the veteran was declared to be 
rehabilitated to an extent contemplated for retraining.  Thus 
it appears from the evidence that the veteran is still 
qualified for employment, although he has been unable to 
obtain various jobs of high responsibility he has applied 
for.  However since he did not respond to the request for 
more recent employment search information the Board was 
deprived of evidence that might exist.  He would like to 
pursue a graduate-level degree.  While this is commendable, 
in itself, it is not a legally sufficient reason for 
receiving additional Chapter 31 training from VA under the 
circumstances shown to exist in this case.  From the 
information on file, the various positions he has expressed 
an interest in since 1998 appear to be within his competence 
and experience as he has reported it in the various 
introduction letters to employers and his resume. 

By reason of his completion of a college-level educational 
program leading to a bachelor's degree, the veteran would 
appear to be qualified for a wide range of suitable 
employment.  By his training and experience he possibly met 
requirements for several positions for which he has applied, 
although apparently he was not selected.  Undoubtedly these 
positions are highly competitive and sought by many well-
qualified applicants.

The veteran's current qualification for suitable employment 
has the effect of removing any employment handicap, which 
previously had been found to exist.  See 38 C.F.R. § 
21.51(f)(2)(i).  However, the essence of the present appeal 
is that the veteran does not satisfy the legal requirements 
for receiving additional vocational training under Chapter 31 
following his uncontested attainment of rehabilitated status 
at the end of his prior training program.  38 C.F.R. § 
21.284(a).  

The veteran does not argue that he was improperly advised by 
VA vocational rehabilitation staff.  Further, he did not 
appear to disagree with the history of his case as presented 
in the statement of the case.  There were various contacts 
with VA staff in this matter.  He was offered services, but 
not training, and the basis for the determination was 
explained to him.  He did not follow through and he was 
placed in interrupted status.  Again, he did not disagree 
with the action that found him rehabilitated and successfully 
ended his prior rehabilitation program under Chapter 31.  He 
has continued in the same type of work that would be 
characterized as closely related administrative work to what 
he was trained to do.

He received an initial and extended evaluation in 1999 and 
was offered employment services based upon the results of the 
evaluations.  The choice of services rather than training was 
a decision within the discretion of the rehabilitation 
evaluator.  The SSA medical examiner did not find any 
specific physical limitation for sedentary work from his 
orthopedic disabilities.  The report also noted his work 
history in middle management.  SSA did not find any 
psychiatric disorder contributing to his disability 
determination.  Rather, SSA in essence found him disabled 
from static service-connected disabilities of the right lower 
and left upper extremity.  There is nothing in the record to 
indicate he has any nonservice-connected impairment that, 
with service-connected disabilities, renders the occupation 
he trained for unsuitable.  On the contrary the record shows 
he has been productive in various employment settings, and 
according to testimony of record, he has been engaged in 
family and community matters.  The correspondence he has 
provided regarding his employment search since 1998 showed a 
very well organized and focused presentation.  There is no 
indication that the veteran did not prepare these materials 
that showcase his competence to manage substantial programs 
in, for example, juvenile corrections, city management, 
public interest coordination and investigation activities. 

Pursuant to the holding in Davenport v. Brown, 7 Vet. App. 
476 (1995), consideration must be given to all of the 
veteran's disabilities, both service-connected and 
nonservice-connected, in making relevant determinations in 
vocational rehabilitation claims.  In Wilson v. Brown, 7 Vet. 
App. 542, 544-45 (1995), relying on Davenport, it was held 
that pursuant to the provisions of 38 C.F.R. § 21.284(a)(3), 
consideration must be given to all of the veteran's 
disabilities, service-connected and nonservice- connected, 
when rendering a determination as to whether the veteran's 
employment handicap makes his occupation unsuitable for him.  
Having reviewed the record with this standard in mind, the 
Board concludes that the record does not show his 
disabilities, which are shown (physical) or assumed without 
argument to exist (psychiatric including PTSD) satisfy the 
criteria for reentry into a training program.  The extended 
evaluation in 1999 noted factors such as age that reasonably 
would interfere with obtaining employment.  

There is no persuasive evidence to conclude that his 
disabilities have worsened to the extent he cannot perform 
duties reasonably contemplated in work he was trained for or 
that the occupation he trained for is now unsuitable.  As 
noted the SSA examiner found no interference with sedentary 
employment although the SSA administrative determination was 
that he was disabled.  Even to assume based on this report 
that disabilities increased they were not found to 
specifically limit sedentary work.  The service-connected 
disabilities that formed the basis for the SSA determination 
were rated 100 percent disabling, well before the veteran was 
rehabilitated and began a series of increasingly responsible 
administrative positions.  Thus, having accorded 
consideration to the standard of review in Davenport and 
Wilson, the Board finds the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and that his claim for additional training 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to vocational rehabilitation training under the 
provisions of chapter 31, title 38, United States Code is 
denied.



		
	J.F. Gough
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

